Citation Nr: 0032787	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a service-connected 
psychiatric disorder, dysthymia, currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's verified period of active military service 
extended from August 1988 to February 1992.  Apparently, the 
veteran also had service from May 1984 to August 1988, but 
the Regional Office has never verified this period of 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, 
continued a 50 percent rating for the veteran's service-
connected psychiatric disorder which had been in effect since 
April 1996.

In November 1997 the veteran filed a claim for entitlement to 
an earlier effective date for service connection for his 
psychiatric disorder.  This issue has not been adjudicated by 
the RO and is not properly before the Board at this time.  
This issue is referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected psychiatric disorder is 
manifested by: mildly depressed mood, restricted affect, fair 
insight and judgment, and a Global Assessment of Functioning 
(GAF) Scale score of between 60 and 65.






CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected psychiatric disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records appear to be complete.  
These records reveal that in January 1992 the veteran was 
hospitalized for inpatient psychiatric evaluation.  The 
veteran indicated some depression and suicidal ideation.  
Evaluation revealed that these symptoms were in the context 
of marital discord.  It was during these evaluations that the 
veteran was also identified as having a personality disorder 
with narcissistic and passive aggressive traits.  These 
medical records reveal the only diagnosed Axis I psychiatric 
disorder as being "marital problems."  The veteran was 
ultimately discharged because his personality disorder made 
him unsuitable for service.  On his February 1992 separation 
examination, the veteran was diagnosed with a normal 
psychiatric clinical evaluation with no abnormalities noted 
by the examining physician.  The accompanying medical history 
sheet noted the diagnosis of passive-aggressive and 
narcissistic personality disorders.  

In May 1996 a VA psychiatric examination of the veteran was 
conducted.  When asked about his history of mental health 
problems, the veteran did not indicate having anxiety or 
depression.  Rather, he stated that he lost several jobs 
because he had an "attitude problem."  The veteran also 
reported that "I talk to my brother and he is deceased.  He 
is my mentor.  I know it's him."  The veteran also reported 
depression beginning in 1985 or 1986.  He reported his 
hospitalization during service and indicated that he "was 
diagnosed with multiple personality disorder."  He reported 
current symptoms of being mildly depressed.  However, there 
was no indication of anxiety or sleep impairment.  On mental 
status examination the veteran was oriented.  The only 
abnormalities noted were depressed mood and somewhat limited 
insight.  The diagnosis was "dissociative disorder."  

The examiner stated that the veteran's "C-File was reviewed 
prior to this examination.  . . .  He was fully cooperative 
however, and gave no reason to doubt any of the information 
provided."  The examiner rendered a final diagnosis of 
"dissociative disorder."  However, this diagnosis seems to 
be based solely on the history provided by the veteran which 
is unsupported by the competent medical evidence of record.  
The objective findings on examination reveal some depression 
of mood and limitation of insight.  The service medical 
records do not show any evidence of depression or of 
dissociative symptoms during service.  The examiner's 
diagnosis seems to be based solely on the unreliable history 
provided by the veteran.  The veteran specifically reported 
begin diagnosed with "multiple personality disorder" during 
service.  Phrased this way, it implies that the veteran was 
diagnosed with the Axis I psychiatric disorder dissociative 
identity disorder which was formerly known as multiple 
personality disorder.  However, that is not what is shown by 
the medical evidence of record.  The service medical records 
clearly show that the veteran was diagnosed with multiple 
personality disorders.  That is, he was diagnosed with 
narcissistic personality disorder and passive aggressive 
personality disorder.  These are not Axis I psychiatric 
disorders.  These are Axis II personality disorders.  The 
veteran was separated from service because his personality 
disorders made him unsuitable for continued service.  His 
history of losing jobs because of having an attitude problem 
is consistent with this history.  The diagnosis of 
dissociative disorder appears questionable in light of this.  
The Board also notes that there was no evidence of depression 
or dissociated disorder during service.  

In February 1998 another VA psychiatric examination of the 
veteran was conducted.  The Board notes that this examination 
was conducted by the same examiner who conducted the May 1996 
VA examination.  The veteran reported a similar psychiatric 
history as on prior examination.  He reported not working in 
over a year secondary to back pain.  He also reported living 
with a girlfriend and that their relationship was "fine."  
Mental status examination revealed few abnormalities except 
for a mildly depressed mood.  Again limited insight was 
noted.  The only hallucinations noted were the veteran's 
assertions of talking to his deceased brother.  However the 
veteran was oriented, with adequate judgment.  The diagnosis 
was "disassociate disorder, by record."  The examiner noted 
that the he had not reviewed the claims file in conjunction 
with this examination, and that "I believe that his symptoms 
today were more consistent with dysthymic disorder.  He did 
not give a very complete history of symptoms suggesting a 
disassociate disorder, but tended to provide relatively 
little information in that regard during the examination."  
A Global Assessment of Functioning (GAF) Scale score of 55 
was assigned.  A GAF of 55 is defined as "moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 1994). 

Private psychiatric treatment records reveal that the veteran 
was in an outpatient treatment program for dysthymia in 1997 
and 1998.  On the September 1997 psychiatric evaluation the 
veteran reported having depressed mood and poor attitude.  He 
reported having a high school education with one year of 
college.  He did not report any symptoms which were 
consistent with dissociative disorder.  Mental status 
examination was essentially normal.  The veteran was oriented 
with good memory and intact insight and judgment.  No 
hallucinations or delusions were noted.  The only 
abnormalities noted were dysphoric mood with congruent 
affect.  The diagnosis was dysthymic disorder with a history 
of dissociative disorder. A Global Assessment of Functioning 
(GAF) Scale score of 60 was assigned.  A GAF of 60 is defined 
as "moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, (4TH ed. rev., 1994). 

In June 1999 the veteran presented testimony at a personal 
hearing before a RO hearing officer.  The veteran testified 
that he was treated with Prozac for his depressed mood.  The 
veteran also indicated that he had difficulty with obtaining 
and keeping a job because he was "diagnosed with a, problem 
of dealing with the public."  Again the Board notes that 
this seems consistent with the veteran's prior diagnosis of a 
personality disorder.  

In July 1999 the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran reported slight 
depression and being moody and irritated by people.  He 
reported a prior history of treatment with Prozac which he 
discontinued.  Mental status examination revealed that the 
veteran was mildly depressed with restricted affect.  The 
veteran was oriented with fair insight and judgment.  The 
diagnosis was dysthymia and a GAF of 60 to 65 was assigned.  
As noted above,  GAF of 60 is defined as "moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 1994).   
A GAF of 61 to 70 is defined as "some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 1994).  
The diagnosis also indicated "chronic mental illness.  
Chronic physical illness.  Inability to obtain job secondary 
to his past medical and psychiatric history."  

Review of the totality of medical evidence of record reveals 
that the veteran's psychiatric disorder is most correctly 
diagnosed, and rated, as dysthymia.  He is currently rated as 
50 percent disabled.  50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The highest, or 100 percent schedular 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

The evidence is against an increased rating for the veteran's 
dysthymia.  The medical evidence of record reveals that the 
veteran's psychiatric disorder is manifested by mildly 
depressed mood, restricted affect, fair insight and judgment, 
and a Global Assessment of Functioning (GAF) Scale score of 
between 60 and 65. His assertions of being unable to obtain 
employment due to his dysthymia are questionable.  In the 
past the veteran indicated an inability to work due to his 
nonservice connected back pain.  His statements about 
otherwise being unable to work are related to poor attitude 
and not dealing well with people.  This seems entirely 
consistent with the veteran's history of passive aggressive 
personality disorder and not dysthymia.  The symptoms 
documented in the medical evidence of record match those 
contemplated by the currently assigned 50 percent rating.  
Specifically the veteran has flattened affect, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the veteran's service-connected dysthymia matches the 
criteria for a 50 percent rating.  There is no evidence that 
the veteran's service-connected dysthymia meets the 
requirements for a 70 or 100 percent rating.  The 
preponderance of the evidence is against an increased rating 
for the veteran service-connected dysthymia.  





ORDER

An increased rating for the veteran's service-connected 
psychiatric disorder is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

